                                            Case 2:21-cv-00232-AC Document 4 Filed 02/05/21 Page 1 of 2



                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     FERNANDO SHAH,                                       Case No. 21-cv-00891-VKD
                                                         Plaintiff,
                                   9
                                                                                              ORDER OF TRANSFER
                                                  v.
                                  10

                                  11     ALPINE COUNTY SUPERIOR COURT,
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pro se plaintiff Fernando Shah filed this purported action for a writ of habeas corpus on

                                  15   February 4, 2021. Dkt. No. 1. However, Mr. Shah is not a prisoner being held in custody by the

                                  16   state or federal government and therefore his complaint is not properly brought as habeas petition

                                  17   under either 28 U.S.C. §§ 2241 or 2254. Based on the documents that Mr. Shah submitted with

                                  18   his complaint, it appears Mr. Shah seeks the return of or compensation for an impounded vehicle

                                  19   and to “clear the arrest records that were posted through CLETS and Chaptered State Vehicle

                                  20   Codes.” Id. at ECF pp. 1–2, 6, 7. The Court construes this as a claim for violation of his Fourth

                                  21   and Fifth Amendment rights under 42 U.S.C. § 1983. See id. at 1–2 (citing § 1983).

                                  22          All the events Mr. Shah complains of took place in Alpine County, California, which is

                                  23   within the Eastern District of California. 28 U.S.C. § 84. The proper venue for this action is

                                  24   therefore the Eastern District of California. 28 U.S.C. § 1391(b)(2). Accordingly, in the exercise

                                  25   of its discretion, and in the furtherance of justice, the Court finds that this case should be

                                  26   transferred to the U.S. District Court for the Eastern District of California. See 28 U.S.C. §

                                  27   1406(a).

                                  28          The Clerk of the Court shall transfer the entire file to the Eastern District of California.
                                           Case 2:21-cv-00232-AC Document 4 Filed 02/05/21 Page 2 of 2



                                   1          IT IS SO ORDERED.

                                   2   Dated: February 5, 2021

                                   3

                                   4
                                                                                      VIRGINIA K. DEMARCHI
                                   5                                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
